Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 01, 2018

The Court of Appeals hereby passes the following order:

A18D0326. RASHAAD CARSON v. THE STATE.

      Rashaad Carson pleaded guilty to armed robbery, cruelty to children in the first
degree, possession of a firearm in the commission of a felony, and three counts of
aggravated assault with a deadly weapon. This Court affirmed his convictions and
sentence on direct appeal.1 See Carson v. State, 314 Ga. App. 225 (723 SE2d 516)
(2012), overruled, in part, by Nazario v. State, 293 Ga. 480, 483 (2) (a) n. 1, 489 (2)
(d) (746 SE2d 109) (2013). After Carson filed a motion to correct a void sentence, the
trial court granted the motion in part, merging one of the aggravated assault
convictions into the armed robbery conviction. Carson thereafter filed a second
motion to correct a void sentence, which was denied on December 7, 2017. Carson
then filed this application on February 7, 2017. The State has filed a motion to
dismiss.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380 SE2d 57)
(1989). Because this application was filed 62 days after entry of the order Carson
seeks to appeal, it is untimely, and we lack jurisdiction to consider it.



      1
        Carson later filed a discretionary application from the trial court’s denial of
his motion to set aside his criminal conviction. His application was denied. See Case
No. A14D0481 (September 9, 2014).
     For these reasons, the State’s motion is hereby GRANTED and this application
is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     03/01/2018
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.